DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2020, 8/20/2020, 6/21/2021, 10/1/2021 are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Claims 10 and 11 (Group II) in the reply filed on 2/15/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2018/0151849 A1 hereinafter Kim).
Regarding Claim 10, Kim discloses in Fig 6 and 7: An electronic device, comprising:
a substance (SF);
an electrode (CSL) formed on the substance;
an electronic element (OLED) electrically connected to the electrode; and

wherein the cured polymer (ACF) includes a plurality of ferromagnetic particles (CB: Nickel) arranged in one direction, and the electrode and the electronic element (PEL of OLED) are electrically connected through the plurality of ferromagnetic particles (See Fig 6) [0006, 0059, 0060, 0068].
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (US 2014/0353540 A1 hereinafter Kumar).
Regarding Claim 10, Kumar discloses in Fig 1-5: An electronic device, comprising:
a substance (6);
an electrode (8) formed on the substance;
an electronic element (2) electrically connected to the electrode; and
a cured polymer (10/40) positioned between the electrode and the electronic element,
wherein the cured polymer (10/40) includes a plurality of ferromagnetic particles (42) arranged in one direction, and the electrode and the electronic element (2) are electrically connected through the plurality of ferromagnetic particles (See Fig 7) [0026,0036].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee (US 2015/0171297 A1 hereinafter Rhee) in view of Kim et al (US 2018/0151849 A1 hereinafter Kim).
Regarding Claim 10, Rhee discloses in Fig 6: An electronic device, comprising:
a substance (110);
an electrode (170) formed on the substance;
an electronic element (150) electrically connected to the electrode (See Fig 6); and
a cured polymer (130) positioned between the electrode and the electronic element,
wherein the cured polymer (130: anisotropic conductive film) includes a plurality of conductive particles arranged in one direction, and the electrode and the electronic element are electrically connected through the plurality of conductive particles (See Fig 6) [0062,00064, 0066-0068].
Rhee does not disclose that the conductive particles are ferromagnetic.
However, Kim in a similar device teaches in [0068] that the conductive particles in an anisotrpic conductive film are made of Nickel which is ferromagnetic.
References Rhee and Kim are analogous art because they both are directed to OLED devices and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Rhee and Kim so that the conductive particles are ferromagnetic as taught by Kim in Rhee’s device since, ferromagnetic particles are commonly used in anisotropic conductive filsm to enable contact in a certain direction in LED arts.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0151849 A1 hereinafter Kim) in view of Shi et al (US 2017/0059960 A1 hereinafter Shi)
Regarding Claim 11, Kim discloses in Fig 6 and 7: The electronic device according to claim 10. Kim discloses the electronic element is an OLED [0003,0006]
Kim does not disclose: wherein the electronic element is a micro light emitting diode (LED).
However, Shi in a similar display teaches in [0079] that a display device could be an OLED or a microLED or a micro light emitting device.
References Shi and Kim are analogous art because they both are directed to OLED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Shi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Shi and Kim so that the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811